OPINION
MORRISON, Judge.
The offense is robbery; the punishment, SO years. Notice of appeal was given on December IS, 1965, and the disposition of this appeal is governed by the 1925 Code of Criminal Procedure.
The injured party testified that as he was walking home on the night in question he was robbed, beaten and stabbed by three men, one of whom was appellant.
The witness Wesley testified that he was in the vicinity of the robbery and saw three men flee from the scene and described the manner of their attire. He further testified that he was also present when the three were apprehended a short while after the robbery.
Officer Johnson testified that he arrived upon the scene, got a description of the three men who had perpetrated the robbery and apprehended the three a block away after they attempted to flee. He stated that from appellant’s person his partner recovered a knife which was held open by means of match stems being forced into the handle and that on the blade he found blood stains. He further testified that the injured party identified appellant and his two companions shortly after their arrest.
Appellant did not testify or offer any evidence in his behalf.
Finding the evidence sufficient to sustain the conviction and no reversible error appearing, the judgment is affirmed.